Citation Nr: 0111191	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  96-50 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left lower 
extremity weakness secondary to multiple sclerosis (MS) rated 
40 percent disabling prior to July 25, 2000.  

2.  Entitlement to an evaluation for right lower extremity 
weakness secondary to MS rated 40 percent disabling prior to 
July 25, 2000.  

3.  Entitlement to an evaluation in excess of 20 percent for 
right upper extremity weakness secondary to MS.  

4.  Entitlement to an evaluation in excess of 20 percent for 
left upper extremity weakness as secondary to MS.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for diplopia as secondary to MS.  

6.  Entitlement to an evaluation in excess of 10 percent for 
dysarthria as secondary to MS.  

7.  Entitlement to an evaluation in excess of 20 percent for 
impotency as secondary to MS.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1974.  

This appeal arose from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied the veteran's claims of 
entitlement to increased evaluations for right and left lower 
extremity weakness, right and left upper extremity weakness, 
diplopia, dysarthria, and sexual impotency, each secondary to 
MS.  

The claim was later transferred to the Montgomery, Alabama 
RO.  In January 1997 the RO granted an evaluation of 20 
percent for diplopia.  

In May 1999 the Board of Veterans' Appeals (Board) remanded 
for additional development and adjudicative action.  A number 
of issues were also referred to the RO.  In January 2001, the 
RO granted a 50 percent evaluation for loss of use of both 
buttocks due to multiple sclerosis, effective January 8, 
1999, and a 100 percent evaluation for loss of both feet due 
to multiple sclerosis effective July 25, 2000.  

The combined evaluation for the various service connected 
disabilities is 100 percent from November 1, 1994 and the 
veteran is receiving special monthly compensation (SMC).  
Prior to November 1994 the veteran had received an individual 
unemployability rating continuously from May 1982. 

The case has been returned to the Board for further appellate 
review.  The Board notes that because of the decision to 
grant a total evaluation for loss of the feet effective July 
25, 2000, the claims for increased evaluations for left and 
right lower extremity weakness were considered by the RO to 
be resolved as that date.  

Because of the prohibition of pyramiding (38 C.F.R. § 4.14) 
the Board agrees that the veteran cannot receive an 
evaluation for weakness of the lower extremities as such and 
a 100 percent evaluation for loss of the feet.  Similarly, he 
received the highest schedular evaluation for loss of use of 
the buttocks and SMC.  However, the appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly as the veteran 
could have received a higher evaluation for the lower 
extremities prior to July 25, 2000.  The issues have been 
rephrased accordingly.  

The March 2001 informal hearing presentation included 
extensive arguments regarding the veteran's entitlement to a 
higher rate of SMC based on claimed increased severity of 
bowel impairment.  The Board observes that bowel impairment 
as a residual of MS has been rated 10 percent and that the 
current argument reasons an increased rating is warranted.  
This issue is not before the Board.  The matter of an 
increased rating for bowel impairment and the intertwined 
issue of a higher rate of SMC are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Diplopia has been shown by competent evidence to exist 
within 20 degrees on upper and leftward gaze, at 20 degrees 
or more on downward gaze, and at 21 degrees or more on 
rightward gaze.  

2.  There is no objective evidence of nerve impairment 
affecting tongue and mouth function; however, the veteran 
reported periods of garbled speech and is felt to have slight 
or mild dysarthria.  

3.  The veteran has decreased ability to achieve an erection 
and inability to maintain an erection.  

4.  The weakness of the right upper extremity, ataxia and 
decreased grip strength that is overall moderate radicular 
impairment currently characterize the MS residuals.  

5.  The weakness of the left upper extremity, ataxia and 
decreased grip strength that is moderate radicular impairment 
currently characterize the MS residuals.   

6.  Prior to July 25, 2000 the weakness of the left lower 
extremity from MS reflected moderately severe impairment of 
the sciatic nerve, there was no examination report of marked 
muscular atrophy.

7.  Prior to July 25, 2000 the weakness of the right lower 
extremity from MS reflected moderately severe impairment of 
the sciatic nerve; there was no examination report of marked 
muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
diplopia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.77, 4.84a, 
Table V, Diagnostic Code 6090 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for dysarthria have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 
8212 (2000).  

3.  The criteria for an evaluation in excess of 20 percent 
for impotence have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.115b, Diagnostic 
Code 7522 (2000).

4.  The criteria for an evaluation of 40 percent for weakness 
of the right upper extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, 
Diagnostic Code 8513 (2000).  

5.  The criteria for an evaluation of 30 percent for weakness 
of the left upper extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, 
Diagnostic Code 8513 (2000).  

6.  The criteria for an evaluation in excess of 40 percent 
for weakness of the left lower extremity prior to July 25, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 
8520 (2000).

7.  The criteria for an evaluation in excess of 40 percent 
for weakness of the right lower extremity prior to July 25, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 
8520 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a series of VA examinations from 
December 1994 to March 1995 for the claimed disabilities.  At 
the neurology examination in December 1994 the veteran 
complained of inability to maintain an erection and constant 
diplopia that would resolve if he closed one eye.  He denied 
any dysarthria.  

The examination showed normal language function.  Examination 
of the eyes showed full visual fields to double simultaneous 
stimulation.  The extraocular movements (EOMs) were impaired 
with a mild to moderate bilateral internuclear 
ophthalmoplegia (INO).  He was able to converge and all other 
eye movements were full.  The examiner concluded that the 
veteran's symptoms seemed to be relatively plateaued.  He had 
evidence of brain stem involvement with internuclear 
ophthalmoplegia.  There was no evidence of dysarthria.  
Evaluation of impotency was left to a separate genitourinary 
examination.  The VA eye examination noted that slit lamp and 
ophthalmoscopic examination were normal.  There was no ocular 
basis for decrease in visual acuity.  

He complained of weak arms.  The examiner reported good tone, 
bulk and strength, 2+ and symmetrical reflexes, intact 
sensation and normal cerebellar testing finger to nose.  The 
examiner found slight right-sided weakness with pronation. 

Regarding the lower extremities, he complained of problems 
generally with walking and balance.  There was some increased 
tone on the right side and upgoing toes, intact sensation and 
4+ strength.  On the left side the toes were down going, 
strength was 5+ and sensation was intact.  On both sides he 
was mildly ataxic heel to shin and unable to tandem gait.

Treatment records show that the veteran was evaluated for 
impotence in December 1994.  He reported gradual decrease in 
potency over the years and currently was essentially totally 
impotent.  Pressure studies conducted in December 1994 showed 
below normal results often associated with impotence.  

An undated report noted that the veteran had a penile Doppler 
showing pressures consistent with impotence.  Testosterone 
injections caused no improvement.  He was interested in an 
erectile aid.  

A VA urology examination in January 1995 noted, in pertinent 
part, erection problems due to MS by history.  The veteran 
stated that he had no fullness of the penis at all and that 
he could not maintain an erection.  A mechanical aid was 
recommended but he could not use that satisfactorily.  He 
also reported poor ejaculation.  He had a vasectomy many 
years ago.  The examination was unremarkable with the 
exception of some hyperemia of the skin of the groin and 
somewhat relaxed anal tone after rectal sphincter surgery.  
The impression was erection difficulties related to MS.  

Another genitourinary examination was conducted in March 
1995.  The veteran's chief complaint, in pertinent part, was 
impotence related to MS.  The examiner noted that he did not 
have the complete chart available and therefore could not 
determine the full extent of erectile dysfunction studies 
that may have been done in the past.  He recommended a 
testosterone study but noted that he did not have more 
sophisticated diagnostic techniques available at the facility 
to diagnose erectile dysfunction or event to classify it.  

A urology clinic record from September 1995 noted a complaint 
of impotence and inability to maintain an erection.  

A treatment record from December 1995 noted that the veteran 
had complaints of sexual dysfunction that had been worse for 
two years.  He noted that he was able to achieve a partial 
erection.  A report from April 1996 noted that the veteran 
had impotence.  He reported nocturnal erections but was 
unable to maintain an erection.  He stated that he had no 
erection with sexual arousal.  

The report of his admission to a military hospital in 1996 
noted 3/5-muscle strength for the lower extremities and 5/5-
muscle strength for the upper extremities.  Noted was normal 
bulk and tone.

At a neurological examination in October 1996 the veteran 
reported diplopia as well as impotence for one year.  He 
denied dysarthria.  Examination of extraocular eye muscles 
showed left eye abducting nystagmus in the superior gaze.  

Additional VA examinations were conducted in October 1996.  
The veteran reported that he had fairly constant double 
vision when looking to either side or up or down.  He 
reported difficulty driving but he could read a book if held 
straight in front of him.  He denied any dysarthria.  However 
he did report that once in a while - infrequently - his 
speech would become garbled or slightly slurred.  Impotence 
was also reportedly a problem.  He stated that for the last 
two to three years he had been barely able to get an erection 
at all and he could not maintain an erection.  He was unable 
to have sexual activity due to impotence.  

Examination was notable for conjugate gaze on forward gaze 
but on lateral gaze bilaterally he showed INO.  The lateral 
moving eye would move completely but the medial moving eye 
would lag, sometimes remaining fixed and he would then have 
nystagmus, especially of the lateral moving eye.  This was 
present bilaterally.  Disconjugate gaze and nystagmus were 
also apparent on upward and downward gaze in all quadrants.  
Cranial nerve examination was otherwise normal, including the 
mouth and tongue.  The impression was multiple sclerosis with 
residuals including visual disturbance, bilateral INO, and 
diplopia in all lateral fields of gaze and impotence with no 
ability to maintain an erection.  

The veteran also underwent an ophthalmologic examination.  A 
Goldman Perimeter Chart was completed.  In the right lateral 
gaze quadrant diplopia was noted from between 21 degrees (at 
the 45-degree position) and about 25 degrees (at the 30-
degree, 0-degree, and 330-degree positions).  In the downward 
gaze quadrant diplopia was noted from approximately 20 
degrees or a little less (specifically measured at 20 degrees 
at the 240-degree position) to about 45 degrees (at the 270-
degree position).  In the left lateral gaze quadrant diplopia 
was noted from about 15 degrees (at the 210-degree position 
and the 135-degree position) to 25 degrees (at the 180-degree 
position and the 150-degree position).  In the upward gaze 
quadrant diplopia was shown from at 15 degrees (at the 135-
degree position) to just over 20 degrees (at the 0-degree, 
75-degree, 60-degree and 45-degree positions).  Extraocular 
movements were full.  

Examination of the upper extremities showed normal tome for 
the arms, normal strength in the forearms, 2+ reflexes and 
4/5-grip strength bilateral.  There was mild pronator drift 
bilateral and significant ataxia of the left hand.  The 
examiner found minimal abnormality of coordination in the 
right hand.  

Regarding the lower extremities, he complained of gait and 
balance difficulty, difficulty climbing stairs and fatigue.  
The examiner noted decreased tone in the legs, proximal 
weakness, and fatigue after the seventh repetition of knee 
flexion.  Bilaterally strength was 4/5 for foot and knee 
flexion, foot inversion and knee extension.  The hips were 
graded as 4/-5 based on his ability to overcome gravity but a 
struggle against resistance.  Sensation was decreased overall 
and gone in the right foot and heels.  Vibratory sense was 
gone in the toes and decreased at the ankles.  He was unable 
to tandem walk and heel to shin was significantly abnormal 
bilateral with severe weaving of the foot.  Knee and ankle 
reflexes were 3+.  The examiner reported primarily a 
significant motor weakness of the legs.  

A treatment record from October 1996 noted that the veteran 
reported impotence for one year as well as diplopia.  There 
was no dysarthria found.  He did show left eye abducting 
nystagmus on superior gaze.  During another appointment the 
same month similar findings were made with respect to 
nystagmus.  

A lab report from January 1997 noted total testosterone of 
295.  This was on the low end of the normal range, which the 
report listed as 194-833 for an adult male.  In March 1997 a 
report noted nystagmus.  

A VA urology examination was conducted in August 1997.  The 
veteran reported that he was worked up for impotence. He 
described loss of erection with inability to penetrate over 
the last two or three years.  He reported that testing showed 
significantly decreased testosterone.  He was treated with 
testosterone but there was no change on this therapy.  
Additional therapies including intraurethral injection were 
being considered.  After an examination of the genitals, 
which was normal in that respect, the examiner noted that as 
testosterone was decreased, impotence could not be attributed 
solely to prostate cancer or prostate surgery.  

A January 1998 report noted a complaint by the veteran of 
diplopia, usually on right gaze.  There was a question as to 
whether this affected him on left gaze as well.  The veteran 
was referred to the endocrinology clinic in May 1998 for his 
complaints of impotence.  

The veteran's vision was evaluated on an outpatient basis in 
January 1999.  He had corrected distance visual acuity of 
20/40 and 20/25.  Near vision was 20/40 and 20/30.  The 
findings with respect to any diplopia are unclear.  

The veteran was evaluated for erectile dysfunction in March 
1999.  After examination the results of which were 
nonspecific (i.e. the genitalia were described as normal) the 
impression was erectile dysfunction secondary to MS.  Various 
lab tests were ordered including testosterone.  

VA examinations, including an eye examination were conducted 
in October 1999.  
The VA peripheral nerve examination noted that no speech 
difficulties were appreciated.  The veteran was referred for 
an optometry examination for a history of diplopia.  The 
diagnosis was MS with diplopia and impotence.  

On the genitourinary examination there was no penile 
deformity but the veteran had loss of erectile power and 
impotence secondary to MS.  On the eye examination the 
veteran reported diplopia when looking to the side.  The 
examiner did not have medical records to review.  Uncorrected 
right eye visual acuity was 20/100 for near vision, 20/400 
for far vision.  Corrected acuity was 20/20, near and far.  
The left eye uncorrected visual acuity was 20/200 for near 
vision and 20/40- for far vision.   Left eye corrected visual 
acuity was 20/20.  On testing for diplopia, the Maddox Rod 
test showed slight exophoria/exodeviation of the left eye two 
diopters based in with one diopter base.  At near and at 
distance the result was four base out.  

With the red lens there was fusion both at distance and at 
near.  There was fusion in the central 30 degrees to the 
right, 30 degrees down and 30 degrees up.  There was some 
diplopia with slight hyper deviation when the veteran looked 
to the right.  Nystagmus appeared to be horizontal.  The 
examiner stated that the slight vertical deviation between 
the two eyes to his right does not appear to be significant 
as normally the muscle vision is directly ahead.  He could 
have a problem looking up.  He would not have diplopia 
looking to the left.  

An examiner reported weakness of the upper extremities but 
said that the weakness of the lower extremities was 
significantly worse on account of ataxic gait with 
ambulating.  The examiner noted a significant deficit with 
weight bearing, balance and propulsion secondary to ataxia 
from MS.  It was also noted that the veteran needed 
assistance because of weakness of the extremities.  The 
diagnosis was weakness of the extremities that was worse in 
the lower extremities.

Voluminous VA clinical records sowed in early 2000 the 
veteran was able to ambulate a short distance with a walker 
and that he complained of burning and tingling of the feet.  
He also was noted to complain of generalized lower extremity 
weakness.

Additional VA examinations were conducted in July 2000.  The 
claims folder was reviewed.  The diagnoses included sexual 
dysfunction, visual difficulties and mild dysarthria although 
no findings were made on the general examination to support 
those diagnoses.  The eye examination noted that review of 
medical records was deferred.  The patient had full range of 
extraocular movement.  

On the cover test there was about a 6 to 10 esodeviation at 
distance and about a 3 to 6 esodeviation at near.  At the 
central 20 degrees he tended to fuse.  At 25 to 30 degrees 
down and right lateral he had a two base out.  On left 
lateral he had a two base in.  At 21 to 30 degrees up right 
lateral he had one out deviation and left lateral he had a 10 
base in deviation.  The examiner did not do the 40-degree 
deviation.  On the Von Graefe's phoria test he had a 6 base 
out with a one up based on the left eye.  The diagnosis was 
eye movement disorder.  No Goldman Perimeter Chart was 
included.  On the genitourinary examination the penis and 
testicles were normal.  The claims folder was reviewed.  

An examiner noted increased lower extremity weakness and 
significant difficulty ambulating secondary to ataxia.  There 
were significant functional deficits related to MS and 
significant lack of coordination and severe secondary weight 
bearing and balance problems.  An examiner found the upper 
extremity ataxia not as great, deep tendon reflexes 1+ 
bilateral, mild weakness, moderate to severe decreased grip 
and strength that caused him to drop things at times.  The 
diagnosis was MS with complications of moderate lower 
extremity weakness and mild upper extremity weakness.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20. 

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldman Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20 degrees or less).  The examiner will chart 
the area in which diplopia exists and such plotted chart will 
be made a part of the examination report.  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40 degrees in the lateral or downward quadrants, or within 30 
degrees in the upward quadrant.  Impairment of muscle 
function is to be supported in each instance by record of 
actual appropriate pathology.  Diplopia that is only 
occasional or correctable is not considered a disability.  

If diplopia exists within the central 20 degrees of vision 
the equivalent visual acuity is 5/200.  Diplopia from 21 
degrees to 30 degrees is the equivalent of visual acuity of 
15/200 when down, 20/100 when lateral and 20/70 when up.  
Diplopia from 31 degrees to 40 degrees is the equivalent of 
20/200 visual acuity when down, 20/70 when lateral and 20/40 
when up.  38 C.F.R. § 4.84a, Diagnostic Code 6090.  

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).  

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code, Note (3).  Finally, when diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, 
Note (4).  

A 30 percent evaluation is assigned where there is 20/40 
visual acuity in one eye with 10/200, or 5/200 visual acuity 
or light perception only in the other eye, where visual 
acuity is 20/50 in one eye with visual acuity of 20/200 or 
15/200 in the other eye, or where visual acuity is 20/70 in 
one eye with visual acuity of 20/70 or 20/100 in the other 
eye. 38 C.F.R. §4.84a, Table V.  

Deformity of the penis with loss of erectile power is 
evaluated as 20 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  A higher evaluation is not available 
except in the event of actual removal of half or more of the 
penis (Diagnostic Code 7520) or both testes (Diagnostic Code 
7524).  

Dysarthria, is rated as paralysis of the twelfth 
(hypoglossal) cranial nerve.  Complete paralysis of is 
evaluated as 50 percent disabling.  Incomplete severe 
paralysis is evaluated as 30 percent disabling.  Incomplete 
moderate paralysis is evaluated as 10 percent disabling.  A 
note to the code provides that the rating is dependent upon 
loss of motor function of tongue. 38 C.F.R. § 4.124a, 
Diagnostic Code 8212.  

Multiple sclerosis: Minimum rating 30 percent.  Diagnostic 
Code 8018. Note: It is required for the minimum ratings for 
residuals under diagnostic codes 8000-8025, that there be 
ascertainable residuals. Determinations as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease. It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.

The term ``incomplete paralysis,'' with this and other  
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type
 picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly
 sensory, the rating should be for the mild, or at most, the 
moderate degree. The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124(a).

All radicular groups, paralysis of: complete (major/minor) 
90/80. Incomplete: severe 70/60. Moderate 40/30. Mild 20/20.  
Diagnostic Code 8513.

Sciatic nerve; paralysis of: complete; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost may be rated 
80 percent. Incomplete paralysis: severe, with marked 
muscular atrophy may be rated 60 percent. Moderately severe 
40 percent. Moderate 20 percent. Mild 10 percent.  Diagnostic 
Code 8520.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claims 
of entitlement to increased evaluations for diplopia, 
dysarthria, and impotence as secondary to MS, and that the 
duty to assist has been satisfied in this instance with 
respect to those claims.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Several VA examinations have been conducted.  Medical records 
and the veteran's statements have been obtained and 
considered.  The veteran has not identified and released 
records from additional providers.  Accordingly, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claims 
is required to comply with the duty to assist him as mandated 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent statement of the 
case was issued to the veteran.  However, the Board finds 
that the veteran is not prejudiced by its consideration of 
his claims pursuant to this new legislation without it first 
being considered by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

A remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claims, and VA has 
already met all obligations to the veteran under this new 
legislation.  Moreover, he has been afforded the opportunity 
to submit evidence and/or argument on the merits of the 
issues on appeal, and has done so.  


Diplopia

The veteran is seeking an evaluation in excess of 20 percent 
for diplopia.  

The RO has increased the evaluation from 10 percent to 20 
percent effective the date of claim, November 1, 1994, based 
on an application of the diplopia criteria to the October 
1996 eye examination results, which included a Goldman 
Perimeter Chart.  For reasons explained in more detail below 
the Board concludes that the facts warrant a higher 
evaluation of 30 percent.  

The only examination report suitable for rating the veteran's 
diplopia occurred in October 1996.  This examination, as 
previously stated, contained a properly completed Goldman 
Perimeter Chart showing diplopia in multiple quadrants.  
Diplopia was noted on right lateral gaze starting from as 
little as 21 degrees to 25 degrees.  This is the equivalent 
of 20/100 vision according VA regulations.  38 C.F.R. 
§§ 4.77, 4.84a, Diagnostic Code 6090.  On left lateral gaze 
diplopia was noted starting from within 20 degrees to about 
25 degrees.  This is treated as 5/200 vision.  Id.  Upward 
gaze showed diplopia starting from within 20 degrees to 
around 20 degrees.  This is also treated as 5/200 vision.  
Id.  Downward gaze showed diplopia starting from around 20 
degrees to 45 degrees.  

Accordingly, overall the veteran's diplopia is rated as 
5/200.  The evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest evaluation 
and given that diplopia exists in two individual and separate 
areas of the same eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200.  Combining 
that with corrected visual acuity in the other eye, which was 
normal (20/40 or better) an evaluation of 30 percent is 
supported. 38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.21, 4.77, 4.84a, Table V, Diagnostic Code 6090.  

A higher evaluation is not warranted given that the veteran's 
diplopia has been assigned the maximum visual acuity and 
given the veteran's corrected visual acuity.  


Impotence

The veteran is seeking an evaluation in excess of 20 percent 
for impotence.  For reasons explained in more detail below 
the Board finds that the preponderance of the evidence is 
against the claim for an increased evaluation.  

Treatment records show numerous complaints of impotence.  The 
veteran reported that he was sometimes able to achieve an 
erection and he was unable to maintain an erection.  

Pressure studies conducted in December 1994 showed below 
normal findings often associated with impotence.  

Treatment was ineffective in restoring sexual function.  

On the VA genitourinary examination in 1999 there was no 
penile deformity but the veteran had loss of erectile power 
and impotence secondary to MS.  

The veteran is receiving the maximum available rating for 
impotence.  The analogous diagnostic code (deformity of the 
penis with loss of erectile power) provides a maximum 
evaluation of 20 percent.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  A higher evaluation is not available except in 
the event of actual removal of half or more of the penis 
(Diagnostic Code 7520) or both testicles (Diagnostic Code 
7524).  

The veteran has not actually had any of his penis removed and 
he has not had his testicles removed.  Accordingly the 
appropriate evaluation is the 20 percent rating currently 
assigned.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.20, 4.21, 4.115b, Diagnostic Code 7522.  The 
evidence preponderates against a higher award.  Gilbert, 1 
Vet. App. 49.  


Dysarthria

The veteran is seeking an evaluation in excess of 10 percent 
for dysarthria.  For reasons explained in more detail below 
the Board finds that the preponderance of the evidence is 
against the claim for an increase.  

At the neurology examination in December 1994 the veteran 
denied any dysarthria and after examination the examiner 
concluded that there was no evidence of dysarthria.  

At his October 1996 VA examination the veteran denied any 
dysarthria.  However he did report that once in a while - 
infrequently - his speech would become garbled or slightly 
slurred.  Cranial nerve examination was normal, including 
examination of mouth and tongue function.  

Other reports from that month note that no dysarthria was 
found and on VA examination in 1999 no speech difficulties 
were appreciated.  However, at the July 2000 examination, 
despite no apparent finding of dysarthria, a diagnosis was 
made of mild dysarthria.  

As noted above dysarthria is rated as paralysis of the 
twelfth (hypoglossal) cranial nerve and the rating assigned 
is dependent upon loss of motor function of the tongue. 
38 C.F.R. § 4.124a, Diagnostic Code 8212.  In the absence of 
any confirmation in medical reports that the veteran has 
objective loss of motor function of the tongue the Board 
cannot find a rating in excess of the currently assigned 10 
percent is warranted.  

An increased evaluation requires a showing of either 
incomplete severe paralysis or complete paralysis.  The 
veteran mostly denied any symptoms.  He did state that on 
occasion he would experience some garbling of speech.  Based 
on his history only mild dysarthria was diagnosed.  This is 
most consistent, giving the veteran the benefit of the doubt, 
with incomplete moderate paralysis.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic 
Code 8212.  The evidence preponderates against a higher 
rating.  Gilbert, 1 Vet. App. 49.

The veteran's MS residuals for the extremities are rated in 
accordance with the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Codes 8513 and 8520 respectively which assesses 
motor and sensory impairment as the primary rating criteria 
for the incremental ratings.  The veteran has been provided 
the essential rating criteria.  The Board finds the selected 
rating scheme appropriate in view of the symptomatology and 
the disease for which service connection is in effect.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.  

The veteran complained of numbness of the feet and lower 
extremities and VA examinations have reported gross 
neurological deficit.  He complained of numbness, tingling 
and pain in the legs primarily.  The examiners have reported 
significant objective findings of sensory motor neuropathy 
that has increased in the lower extremities and there is 
upper extremity loss of coordination and grip strength.  Thus 
the disability is not stable in the arms and legs and there 
is a reference to decreased sensation to pinprick and 
vibration.

Viewed collectively, the examination reports, which record 
observations through 2000, show appreciable neurologic 
deficit.  The veteran has reported having difficulty because 
of his MS and VA examinations did report findings that could 
be characterized as evidence of more than minimal disability 
of the upper extremities.  According to the examiner in 2000, 
there was moderate to severe decreased grip and strength of 
the upper extremities and significant functional impairment 
of the legs.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted for the legs prior to July 2000.  The intensity of 
the symptoms, overall, appears to reflect a level of 
impairment contemplated in the 40 percent evaluation under 
Diagnostic Code 8520.  The rating scheme applied does not 
require a mechanical application of the schedular criteria.  
Here, however, applying the rating schedule liberally results 
in a 40 percent evaluation that contemplates a moderately 
severe disability.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly preponderates against the claim for a 
higher rating.  It supports a conclusion that the veteran's 
disability is no more than moderately severe from the 
standpoint of neurologic disability in view of symptoms 
reported which appear to be aptly reflected in the 
examination assessments.  There is evidence of appreciably 
disabling MS residuals but there is no medical evaluation 
reporting sever or greater impairment since at a minimum 
marked atrophy is necessary for a 60 percent rating.   
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Regarding the upper extremity disability from MS, applying 
the pertinent information to the rating schedule criteria 
leads the Board to conclude that a 40 percent evaluation is 
warranted for the dominant right extremity and that a 30 
percent rating is warranted for the left upper extremity.  
The upper extremities were tested and the Board is willing to 
accord due consideration to the collective findings showing 
motor and sensory complaints for both upper extremities.  The 
intensity of the symptoms, overall, appear to reflect a level 
of impairment contemplated in the moderate evaluation under 
Diagnostic Code 8513 for the major or minor extremity.  The 
rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in an 
evaluation that contemplates a moderate disability.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly does not preponderates against the claim 
for a higher rating at this time.  It supports a conclusion 
that the veteran's disability is more than mild in view of 
complaints and findings reported.  The assessment in 2000 
appears to be an accurate assessment of the disability 
manifested by appreciable objective evidence of disabling 
residuals at the time and complaint from the veteran of an 
upper extremity disability persistent but variable in the 
nature and extent of symptoms.  

The medical evaluation in 2000 reported mild impairment from 
MS in conclusion but the objective evaluation found moderate 
to severe impairment in significant function of the handgrip.  
The mild impairment does not support more than the minimal 
compensable schedular evaluation but the findings observed 
and those noted earlier seem to support more than the minimal 
radicular nerve group criteria. 38 C.F.R. §§ 4.7, 4.21.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with the criteria referable to 
assignment of extraschedular evaluations, it did not actually 
discuss the provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his diplopia, dysarthria and impotence.  The 
ratings for the upper extremities have been adjusted in 
accordance with the recent findings.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  The Board must observe 
that the veteran has been in receipt of a total disability 
rating for many years and thus it would seem implausible to 
seriously consider an extraschedular rating in such 
circumstances.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial 30 percent evaluation is granted for diplopia 
subject to the laws and regulations governing the payment of 
monetary awards.  

An evaluation in excess of 20 percent for impotence is 
denied.  

An evaluation in excess of 10 percent for dysarthria is 
denied.  

An increased evaluation for left lower extremity weakness 
secondary to multiple sclerosis (MS) prior to July 25, 2000 
is denied.  

An increased evaluation for right lower extremity weakness 
secondary to MS rated prior to July 25, 2000 is denied.  

A 40 percent evaluation for right upper extremity weakness 
secondary to MS is granted subject to the regulations 
governing the payment of monetary awards.  

A 30 percent evaluation for left upper extremity weakness 
secondary to MS is granted subject to the regulations 
governing the payment of monetary awards.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



